Criminal Case Template






 COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS






IN RE:  EUGENIO L. RODRIGUEZ,

                            Relator.


§

§

§

§

§

No. 08-04-00289-CR

AN ORIGINAL PROCEEDING 

IN MANDAMUS




MEMORANDUM OPINION
           Eugenio L. Rodriguez has filed a petition for writ of mandamus, complaining that
the trial court is preventing him from pursuing an appeal in appellate cause number 08-04-00178-CR.  In that appeal, this Court has received Rodriguez’s notice of appeal, the
clerk’s record, and the reporter’s record.  Furthermore, this Court has ordered the trial
court to conduct a hearing to determine whether Rodriguez is entitled to the appointment
of appellate counsel.  If Rodriguez proceeds pro se in the appeal, this Court will take
appropriate action to ensure that he has access to the trial record.
 

           Because it thus appears that the trial court is not preventing Rodriguez from
pursuing the appeal, the petition for writ of mandamus is denied.
 
 
                                                                  SUSAN LARSEN, Justice
November 10, 2004

Before Panel No. 4
Barajas, C.J., Larsen, and McClure, JJ.

(Do Not Publish)